*577PETITION FOR ALLOWANCE OF APPEAL FROM THE ORDER OF SUPERIOR COURT.

ORDER

PER CURIAM:
AND NOW, this 18th day of September, 2002, it is ordered by this Court that the Petition for Allowance of Appeal is GRANTED. It is also ordered that the order of the Superior Court dismissing Petitioner’s claim is REVERSED, based on Pantuso Motors Inc. v. Corestates Bank, N.A., 568 Pa. 601, 798 A.2d 1277, 2002 WL 1338082 (2002), and that this case is REMANDED to the Court of Common Pleas of Bucks County for further proceedings on Respondent’s remaining affirmative defenses. Also, the Application for Consolidation filed by Ralph R. Pisani is DENIED.